DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking housing encloses the connector housing with respect to the fluid duct in the peripheral direction (claim 1); the connector housing being provided latching lugs, and the connector housing being provided latching projections (claim 3); means for securing the locking housing to the connector housing in the peripheral direction are provided via interlocking tooth systems provided on the locking housing and on the connector housing (claim 4); and the locking element being a clamp which at least in part encloses the locking housing (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24, 27, 68.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both a gap and a connector portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" and "32" have both been used to designate first opening.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1 and 2 do not illustrate proper cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for securing the locking house to the connector housing” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “the locking housing encloses the connector housing with respect to the fluid duct in the peripheral direction”. However, Figure 6 clearly illustrates the locking housing not enclosing the connector housing with respect to the fluid duct in the peripheral direction. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region", “the peripheral direction” and “the longitudinal direction”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites “it”; however, it is not clear to the Examiner exactly what “it” is referencing.
Claim 12 recites “in particular”; however, it is not clear to the Examiner exactly what “in particular” is referencing.
Claim 15 recites “it”; however, it is not clear to the Examiner exactly what “it” is referencing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 392201, Walters.
In regards to claim 1, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses a connector for a fluid line comprising a connector housing which has a fluid duct extending away from a first opening, wherein a locking device having a locking housing and a locking element is provided in the region of the first opening, wherein the locking housing encloses the connector housing with respect to the fluid duct in the peripheral direction such that an annular gap, which surrounds the first opening concentrically, is formed between the connector housing and the locking housing in order to receive a substantially cylindrical connecting branch, and wherein the locking element juts with at least one holding portion in an elastically resilient manner into the annular gap, wherein the locking housing is a component which is separate from the connector housing and which, at least in the longitudinal direction of the fluid duct, is held on the connector housing in the region of the first opening. 
In regards to claim 2, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the locking housing is fixed to the connector housing via a positive and/or integrally bonded connection. 
In regards to claim 3, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the connection is a latching mechanism, wherein on the locking housing or on the connector housing are provided latching lugs, and on the connector housing or on the locking housing are provided latching projections onto 
In regards to claim 4, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses means for securing the locking housing to the connector housing in the peripheral direction are provided via interlocking tooth systems provided on the locking housing and on the connector housing. 
In regards to claim 5, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the locking housing has at an end facing away from the first opening of the fluid duct has a radially inwardly jutting collar, which is fixed to the connector housing. 
In regards to claim 6, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the annular gap tapers at least in some sections, in the longitudinal direction of the fluid duct, away from the first opening. 
In regards to claim 7, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses an inner side of the locking housing that is facing toward the connector housing is at least in part configured such that it tapers conically away from the first opening. 
In regards to claim 8, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the connector housing is of cylindrical configuration, and the locking element is of partially annular, annular or, U-shaped configuration. 
In regards to claim 9, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses on an outer side of the connector housing is provided at least one radially outwardly protruding seal, running in the peripheral direction around 
In regards to claim 10, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the locking element is a clamp which at least in part encloses the locking housing in the peripheral direction and juts with the at least one holding portion from a radial outer side into the annular gap. 
In regards to claim 11, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the locking element has at least two holding portions, which are arranged evenly distributed in the peripheral direction. 
In regards to claim 12, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the holding portions, in particular the locking element, is movable between an assembly position, in which the holding portions do not jut into the annular gap, and a locking position, in which the holding portions do not jut into the annular gap. 
In regards to claim 13, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses the fluid duct extends from the first opening to a second opening. 
In regards to claim 14, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses a connector assembly for a fluid line, comprising a connector as claimed in claim 1 and comprising a connecting branch which has a peripherally circumferential connector portion, wherein the connector portion juts into the annular gap and has at least one holding geometry, with which the at least one holding portion of the locking element cooperates and holds the connector and the 
In regards to claim 15, as best understood, in Figures 1-4 and associated paragraphs, Walters discloses a free end of the connector portion is configured such that it is tapered conically toward the free end, wherein the outer face of the free end is of tapered configuration. 
In regards to claim 16, in Figures 1-4 and associated paragraphs, Walters discloses a method for producing a connector, comprising the following steps: a) provision of a connector housing, b) provision of a locking device having a locking housing and a locking element, c) integrally bonded and/or positive connection of the locking housing to the connector housing, so that a peripherally circumferential annular gap, which is open to a first opening, is formed between the connector housing and the locking housing in order to receive a substantially cylindrical connecting branch. 
In regards to claim 17, in Figures 1-4 and associated paragraphs, Walters discloses following the connection of the locking housing to the connector housing, on the connector housing a radially outwardly protruding seal, running in the peripheral direction around the connector housing, is arranged in the annular gap, wherein the seal is arranged in a peripherally circumferential groove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679